Citation Nr: 0030780	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to a claim to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder.

2.  Whether a timely substantive appeal was filed with 
respect to a claim to reopen a claim of entitlement to 
service connection for a kidney disorder.

3.  Whether a timely substantive appeal was filed with 
respect to a claim to reopen a claim of entitlement to 
service connection for a bilateral impaired hearing disorder.

4. Whether a timely substantive appeal was filed with respect 
to a claim to reopen a claim of entitlement to service 
connection for residuals of a right ankle injury.

5. Whether a timely substantive appeal was filed with respect 
to a claim to reopen a claim of entitlement to service 
connection for a disability manifested by dizziness.

6. Whether a timely substantive appeal was filed with respect 
to a claim to reopen a claim of entitlement to service 
connection for tinnitus.

7. Whether a timely substantive appeal was filed with respect 
to a claim to reopen a claim of entitlement to service 
connection for a disability manifested by headaches.

8. Whether a timely substantive appeal was filed with respect 
to a claim to reopen a claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to June 
1966.

This case first came before the Board of Veterans' Appeals 
(Board) from a March 1994 rating action rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 1997, the Board remanded 
this case in order to address due process concerns.  The case 
is again before the Board for appellate review.

On September 6, 2000, the Board advised the veteran and his 
accredited representative, by means of a letter, that his 
substantive appeal with regard to the issues set forth above 
may not have been timely filed, and that his appeal may have 
to be dismissed.  He was also advised that he and his 
representative had 60 days from the date of that letter to 
furnish argument, forward evidence, and/or request a hearing 
before the Board on the question of whether his substantive 
appeal had been timely filed.  No response was thereafter 
received within the prescribed 60-day time limit.

In March 2000, a hearing at the RO was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).


FINDINGS OF FACT

1.  A substantive appeal with regard to the veteran's claims 
was received on May 22, 1995, which is more than one year 
subsequent to March 15, 1994 (the date of notification by the 
RO as to its denial of those claims), and which is more than 
60 days subsequent to February 17, 1995 (the date of issuance 
of the statement of the case (SOC) pertaining to those 
claims).

2.  The veteran had not requested an extension of time within 
which to file his substantive appeal.

3.  The veteran's purported substantive appeal was not 
timely.


CONCLUSION OF LAW

The criteria for perfection of an appeal for review by the 
Board have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.300, 20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Factual Background

In March 1994, the Jackson RO denied various claims raised by 
the veteran, to include those listed on the first page of 
this decision.  He and his accredited representative were 
notified of that determination, and of appellate rights and 
procedures, by means of a letter and enclosed documents, on 
March 15, 1994.  An NOD was received by the RO on February 
10, 1995, and an SOC was mailed to him and his representative 
on February 17, 1995.  A substantive appeal dated May 22, 
1995, was apparently received on that date.  A personal 
hearing before a hearing officer at the Jackson RO was held 
on May 22, 1995.

B.  Legal Analysis

Under 38 U.S.C.A. § 7105(a) (West 1991), appellate review is 
initiated after receipt of a substantive appeal.  Such 
substantive appeal must be timely; that is, it must be 
received within one year of the date of notice of the initial 
determination, or within 60 days of the issuance of the SOC, 
whichever date is later.  38 C.F.R. § 20.302(b) (2000).  A 
60-day extension of this period may be granted for good 
cause.  38 C.F.R. § 20.303 (2000).  Questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  38 U.S.C.A. § 7105(d) (3) (West 1991).  The Board may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  VAOPGCREC 9-99.

In the instant case, the veteran's substantive appeal was 
received on May 22, 1995, or more than one year from the date 
of the notice by the RO of adverse action (March 15, 1994) 
and more than 60 days after the issuance of the SOC (February 
17, 1995).  In addition, review of his claims folder does not 
reveal that either he or his accredited representative sought 
extension of the time period within which a substantive 
appeal could be submitted.  

In brief, a timely substantive appeal has not been submitted; 
in the absence of a perfected appeal, appellate jurisdiction 
of the veteran's claims is not established and review of 
those claims cannot be undertaken by the Board.  In view of 
the fact that the Board lacks jurisdiction to review the 
appeal, the veteran's claims must be dismissed.


ORDER

The appeal is dismissed.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 4 -


